52 So.3d 162 (2010)
Olivia T, BETHLEY, Percy Bethley, Jr., Billy Bethley, Darlene Bethley and Donnie Bethley on Their own Behalf and on Behalf of Percy Bethley, Sr.
v.
Dr. Reza SHEYBANI, Louisiana Medical Mutual Insurance Company and Baton Rouge General Medical Center, Mid-City.
No. 2010 CW 0575.
Court of Appeal of Louisiana, First Circuit.
October 29, 2010.
Before KUHN, PETTIGREW, JJ. and KLINE, J. Pro Tern.[1]
WRIT GRANTED. The Motion to Strike the affidavit of Dr. Sheybani with attached exhibits is reversed. See Bethley v. Sheybani, 2010 CA 0713, 2010 WL 4273105 (La.App. 1 Cir. 2010).
NOTES
[1]  Judge William F. Kline, Jr., retired, is serving as judge pro tempore pursuant to special appointment of the Louisiana Supreme Court.